DISMISS; and Opinion Filed December 4, 2018.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-00312-CV

                              ARTIS GRANVILLE, Appellant
                                        V.
                             JENNIFER CASTILLO, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-17-05058-C

                            MEMORANDUM OPINION
                          Before Justices Lang, Evans, and Boatright
                                 Opinion by Justice Boatright
       Before the Court is appellant’s November 21, 2018 “Notice of Nonsuit Without

Prejudice” in which he states he no longer wishes to prosecute this case. We construe the notice

as a motion to dismiss the appeal. We grant the motion and dismiss the appeal. TEX. R. APP. P.

42.1(a)(1).




                                                  /Jason Boatright/
                                                  JASON BOATRIGHT
                                                  JUSTICE

180312F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ARTIS GRANVILLE, Appellant                         On Appeal from the County Court at Law
                                                   No. 3, Dallas County, Texas
No. 05-18-00312-CV        V.                       Trial Court Cause No. CC-17-05058-C.
                                                   Opinion delivered by Justice Boatright.
JENNIFER CASTILLO, Appellee                        Justices Lang and Evans participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee JENNIFER CASTILLO recover her costs of this appeal
from appellant ARTIS GRANVILLE.


Judgment entered this 4th day of December, 2018.




                                             –2–